Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of group A, reading on claims 22-29 filed on 11/03/2021 is acknowledged and entered into the record.  Claims 30-42 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2019 and 05/03/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The “one or more second dielectric materials” of claim 22 must be shown or the features canceled from the claims.  These portions are nowhere shown and not separately designated.  
The “first conductive via has a second sidewall surface that orthogonally intersects the first sidewall surface and is coincident with a sidewall surface of the upper level conductive trace” of claim 24 must be shown or the feature(s) canceled from the claim(s).  These portions are nowhere shown and not separately designated.  

The “second conducive via is aligned over a dielectric material stripe having the second composition” of claim 27 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 26 recites “the first dielectric materials further comprise a first dielectric material layer over a multi-color dielectric layer that further includes….” But it is unclear whether “that” is intended to refer to the first dielectric material layer or the multicolor dielectric layer.  The limitation could be read as either “the first dielectric material layer further includes”, or “the multi-color dielectric layer further includes”.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted as “the first dielectric materials further comprise a first dielectric material layer over a multi-color dielectric layer, wherein the multi-color dielectric layer further includes”. 
Claim 27 recites “a substrate”, but there is already “a substrate” in claim 22, from which claim 27 depends.  It is unclear whether applicant intends to claim a second substrate or the same substrate.  For the purposes of examination and to further compact prosecution, the limitation will be read as “the substrate.”  
Claim 28 recites “a substrate”, but there is already “a substrate” in claim 22, from which claim 28 depends.  Claim 28 also recites “a dielectric material stripe having the second composition” but there is already “a dielectric material stripe having the second composition” in claim 27, from which claim 28 depends.  It is unclear whether applicant intends to claim a second substrate or the same substrate.  It is also unclear whether applicant intends to claim a second stripe or the same stripe.  For the purposes of examination and to further compact prosecution, the limitations will be read as “the substrate” and “a second dielectric material stripe having the second composition”, respectively.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22 and 29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wallace (WO 2015047320 A1).
	Regarding claim 22, Wallace discloses an integrated circuit (IC) interconnect structure (interconnect structure of figure 12), comprising: a lower-level conductive trace (metal line 102 of fig 12(c)) over a substrate (substrate, para 0037) and extending lengthwise in a first direction (c-c’ direction); an upper-level conductive trace (metal line 130 fig 12(b)) over the lower-level conductive trace with one or more first dielectric materials therebetween (recessed ILD layer 118’ between possible via positions 126’, para 0053, figs 6, 12(b)), the upper-level conductive trace extending lengthwise over the substrate in a second direction (b-b’ direction), orthogonal to the first direction; and a conductive via (via 132) extending through the first dielectric materials and electrically connecting the upper-level conductive trace to the lower-level conductive trace (fig 12(b)), wherein: the upper-level conductive trace is spaced apart in the first direction from an adjacent second upper-level conductive trace (a parallel upper-level line 130) by one or more second dielectric materials (ILD line 110, separating parallel conductive lines 130); and the upper-level conductive trace is spaced apart in the second direction (b-b’ direction) from an adjacent third upper-level conductive trace (middle segment of conductive trace 130) by a dielectric plug (dielectric plug plug 128b) having lateral dimensions substantially equal (limitation 
Regarding claim 29, Wallace discloses a microprocessor (processor 1300, fig 13), comprising a plurality of transistors (substrate can include transistors, para 0037) interconnected by at least the interconnect structure (interconnects, para 0071) recited in claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (WO 2015047320 A1) in view of Colburn (US 20090200683 A1).
Regarding claim 23, Wallace fails to disclose that the conductive via has a rectangular footprint over the substrate.  (Wallace does disclose that the via patterns are square when assuming a 1:1 line/space pattern, e.g. predetermined via 124B fig 8, para 0055.)  
	However, dielectric spacers are often adjusted to allow for a rectangular via footprint, in order to compensate for misalignment.  For example, Colburn discloses conductive vias (via opening, fig 3(I), filled with conducting metal 500 fig 3J) having a rectangular footprint (rectangular fig 3(I), elongated in a direction parallel to an upper line and orthogonal to a lower line, para 0023-0027) over the substrate (etch down to the substrate 10, para 0027).  One of ordinary skill in the art could replace the square footprint of Wallace with the elongated rectangle of Colburn by adjusting the spacing of the dielectric space pattern, as taught by Colburn at e.g. para 0023.  This would arrive at the claimed limitation.  In the combination, the via of Wallace would continue to transmit electrical signal between lines, while the rectangular footprint would predictably accommodate mask overlay errors, as taught by Colburn at e.g. para 0024.  
 Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one  known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 23, the combination of Wallace and Colburn discloses that the dielectric plug defines an end sidewall surface (left sidewall of dielectric plug 128b, fig 12(b) Wallace) of the upper-level conductive trace that is parallel to a first sidewall surface (right sidewall of via 132, Wallace) of the conductive via (surfaces are coincident and thus parallel).  
Regarding claim 24, the combination of Wallace and Colburn of claim 23 further discloses that the conductive via has a second sidewall surface (facing surface of via 132, Wallace fig 12(b)) that orthogonally intersects the first sidewall surface, and is coincident (vias may be as wide as the metal 
Regarding claim 25, the combination of Wallace and Colburn of claim 24 further discloses that the dielectric plug (Plug 128b, Wallace, formed of ILD 118, fig 9) has the same composition as at least one of second dielectric materials (uniform ILD structure 110 and 118, para 0058).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (WO 2015047320 A1) in view of Beyer (US 20050074961 A1).
Regarding claim 26, Wallace further discloses the first dielectric materials further comprise a first dielectric material layer. 
Wallace fails to disclose that the first dielectric material layer is formed over a multi-color dielectric layer that further includes stripes of dielectric material of a first composition interdigitated with stripes of dielectric material of a second composition, the stripes extending lengthwise in the first direction; and the dielectric plug and the conductive via are each aligned over a dielectric material stripe having the first composition.  
However, it is well known in the art that stripes of air gap (air is a dielectric material) may be interdigitated with other dielectrics on a substrate, in order to better isolate the interconnects.  For example, Beyer discloses a first dielectric material layer (SiO2, fig 7D) formed over a multi-color dielectric layer (SiC, fig 7D) that further includes stripes of dielectric material of a first composition (air, 7, fig 6A) interdigitated with stripes of dielectric material of a second composition (dielectric material 1), the stripes extending lengthwise in the first direction (alongside the conductive material 6).  A person having ordinary skill in the art could form the dielectric stripes of Beyer beside the conductive lines 102 of Wallace, using the etching methods disclosed by Beyer at e.g. figs 7a-7d.  This would result in the claimed combination.  In the combination, the lines of Wallace would continue to transmit signal, while 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 26, the combination of Wallace and Beyer discloses that the dielectric plug (128B, Wallace annotated fig 12(b)) and the conductive via are each aligned over (above) a dielectric material stripe having the first composition (air gaps of Beyer, Wallace annotated fig 12(b))

    PNG
    media_image1.png
    299
    507
    media_image1.png
    Greyscale


Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (WO 2015047320 A1) in view of Beyer (US 20050074961 A1) and further in view of Jezewski (20140210098 A1).

The embodiment of Wallace fig 12(b) fails to explicitly disclose a second conductive via extending through the first dielectric materials and electrically connecting the upper-level conductive trace to the second lower-level conductive trace. (Although the polymer in any of the selectable via locations 126’ could be removed in Wallace to create such a via, fig 7, para 0055.)  
However, it is very common to form multiple vias to connect an upper level conductive trace to respective multiple lower level conductive traces, and the device of Wallace is configurable to support such a layout.   For example, Jezewski discloses a second conductive via (vias 124a, fig 2, fig 3 Jezewski) extending through the first dielectric materials (ILD 102, Jezewski) and electrically connecting an upper-level conductive trace (filler line 124, conductive para 0021) to a second lower-level conductive trace (filler lines 114, conductive para 0021).  These additional vias provide improved fracture resistance and mechanical integrity for the interconnect (para 0009.)     
Additionally, the device of Wallace is configurable to include additional vias.  Wallace discloses that segments 126’ are selectable locations for conductive vias (segments 126’, spaces occupied by polymer 116B in manufacture step of Fig. 7, and polymer is  selectively removed to form via openings 122, fig 7, para 0055.)  A person having ordinary skill in the art at the time of filing could have selected additional vias and removed the polymer to create additional vias as shown in annotated fig. 12(b).   This would predictably result in improved mechanical integrity, as disclosed by Jezewsk at e.g. para 0009.  One of ordinary skill in the art would have readily recognized that additional polymer blocks could be selected and removed to form vias, in light of the teaching to remove one polymer block to form via opening 122c of fig 7(b) of Wallace.  In addition, mere duplication of parts has no patentable significance 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 27, the combination of Wallace, Beyer, and Jezewski discloses a second conductive via (left selectable via, annotated fig 12(b) Wallace) extending through the first dielectric materials (118, Wallace) and electrically connecting the upper-level conductive trace to the second lower-level conductive trace wherein the second conductive via is aligned over (above) a dielectric material stripe having the second composition (dielectric stripe 104, Wallace).  
Regarding claim 28, the combination of Wallace, Beyer, and Jezewski of claim 27 further discloses: a third lower-level conductive trace (traces 102, fig 12a-c Wallace) over a substrate and extending lengthwise in the first direction; and a third conductive via (via 132 at selectable via locations 126’) extending through the first dielectric materials and electrically connecting the upper-level conductive trace to the third lower-level conductive trace, wherein: the third conductive via is aligned over a dielectric material stripe having the second composition (dielectric stripe 104, Wallace); and the second and third conductive vias are spaced apart by an intervening dielectric material stripe having the first composition (all vias spaced apart by air gaps of Beyer, Wallace annotated fig 12b), and by a residue of the first dielectric material layer (residue recessed ILD layer 118’ between possible via positions 126’, para 0053, figs 6, 12(b)) over the intervening dielectric material stripe.




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110241220 A1 of Anderson discloses additional conformations of air gap strips interdigitated with strips of other dielectric material used in a multilayer interconnect
	US 4107726 A of Schilling discloses interconnect structures having multiple vias between an upper trace and separate lower traces.
	US 10410913 B2 of Shieh discloses conductive and dielectric features formed by same mask which are the same size, e.g. claim 15
	WO 2007113108 A1 of Gosset discloses additional conformations of air gap strips interdigitated with strips of other dielectric material used in a multilayer interconnect
US 20170301715 A1 of Cheng discloses rectangular via footprints, e.g. para 0025 
	US 20130313717 A1 of Holmes discloses interconnects wherein the sidewall of a line is parallel to the sidewall of a via, even when the features are not coplanar (e.g. para 0057, fig 8, sidewall 71a parallel to 73)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on Mon - Fri: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817    
                                                                                                                                                                                                    /THS/
Examiner, AU 2817